o f f i c e o f t h e c h i e f c o u n s e l department of the treasury i n t e r n a l r e v e n u e s e r v i c e w a s h i n g t o n d c date number release date conex-120525-10 uil the honorable mark warner united_states senator west main street abingdon va attention ---------------- dear senator warner i apologize for the delay in responding to your letter dated date on behalf of your constituent ---------------------- ---- asked for an update of our position on the federal_income_tax treatment of amounts paid to repair damage to personal residences resulting from corrosive drywall building materials we recognize that this issue has a significant impact on ------------ and ---- family as well as many others in ---------- we are continuing to evaluate the interim guidance that the consumer product safety commission released as well as other more recently released information from that agency we are also evaluating the multi-district litigation proceeding in the u s district_court eastern district of louisiana as we determine if this damage qualifies as a casualty_loss under sec_165 of the internal_revenue_code we are doing this as quickly as we can under the circumstances we are also consulting with the treasury department’s office of tax policy to determine if we should publish guidance to address and resolve tax questions surrounding this issue conex-120525-10 i appreciate your continued attention to this issue if you have any questions please contact------------------- or me at --------------------- sincerely christopher f kane branch chief branch income_tax and accounting enclosure copy of letter
